Supreme Court of Florida
                                   ____________

                                   No. SC16-785
                                   ____________

                              TYRONE WILLIAMS,
                                  Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                [December 21, 2017]

CANADY, J.

      In this case we examine section 794.0115, Florida Statutes (2009)—also

known as Florida’s “Dangerous Sexual Felony Offender Act” (the “DSFO Act”)—

which imposes mandatory minimum sentencing for certain sexual crimes

committed under certain circumstances. Specifically, we consider whether the

DSFO Act’s mandatory minimum sentencing term of “25 years imprisonment up

to, and including, life imprisonment” provides trial courts with the discretion to

impose a mandatory minimum of life imprisonment irrespective of the statutory

maximum for the crime. § 794.0115(2), Fla. Stat. (2009). We have for review

Williams v. State, 189 So. 3d 288 (Fla. 1st DCA 2016), in which the First District
Court of Appeal held that the DSFO Act authorizes a mandatory minimum life

sentence regardless of the statutory maximum for the crime. In so holding, the

First District certified conflict with Wilkerson v. State, 143 So. 3d 462 (Fla. 5th

DCA 2014), in which the Fifth District Court of Appeal concluded that when the

statutory maximum for a particular crime is less than twenty-five years, the DSFO

Act authorizes a trial court to impose only a mandatory minimum term of twenty-

five years’ imprisonment. We have jurisdiction. See art. V, § 3(b)(4), Fla. Const.

      Both parties agree—as do we—that this case is controlled by this Court’s

decision in Mendenhall v. State, 48 So. 3d 740 (Fla. 2010). In Mendenhall, we

concluded that a very similar mandatory “25 to life” provision in section 775.087,

Florida Statutes (2004)—also known as Florida’s “10-20-Life” statute1—

authorized the trial court “to impose a mandatory minimum of twenty-five years to

life, even if that mandatory minimum exceeds the statutory maximum provided for

in section 775.082.” Id. at 742. As explained below, we decline Williams’s

invitation to recede from Mendenhall. Accordingly, we approve the First District’s

decision in Williams. We also disapprove the Fifth District’s decision in the

conflict case of Wilkerson to the extent it is inconsistent with this opinion.




       1. The 10-20-Life statute imposes mandatory minimum sentencing for
certain crimes committed by an offender while possessing or using a firearm.


                                         -2-
                               I. BACKGROUND

      Petitioner, Tyrone Williams, was convicted of sexual battery by use of force

not likely to cause serious personal injury. Under Florida law, that crime is a

second-degree felony generally punishable by a term of imprisonment not

exceeding fifteen years. See §§ 794.011(5), 775.082(3)(c), Fla. Stat. (2009). But

because Williams had been designated as a “dangerous sexual felony offender,” he

was subject to the mandatory sentencing provisions under the DSFO Act.2

§ 794.0115, Fla. Stat. (2009). The trial court sentenced Williams to a mandatory

minimum life sentence. Williams appealed, and the First District affirmed. See

Williams v. State, 83 So. 3d 1001 (Fla. 1st DCA 2012).

      Williams subsequently filed a postconviction Motion to Correct Sentence

with the trial court under Florida Rule of Criminal Procedure 3.800(a), contending

that the mandatory minimum life sentence was unlawful. Specifically, Williams

argued that the trial court was not authorized to impose any sentence under the

DSFO Act other than a mandatory minimum of twenty-five years. In denying

Williams’s motion, the trial court principally relied on two subsections of the

DSFO Act—subsections (2) and (6).




      2. Williams does not contest his conviction or dispute that he is subject to
the DSFO Act’s mandatory sentencing provisions.


                                        -3-
      Section 794.0115(2) sets forth the enumerated crimes covered by the DSFO

Act and contains the mandatory minimum sentencing provision itself. Under

section 794.0115(2), an offender convicted of one of the referenced crimes and

meeting certain other conditions “is a dangerous sexual felony offender, who must

be sentenced to a mandatory minimum term of 25 years imprisonment up to, and

including, life imprisonment.” § 794.0115(2), Fla. Stat. (2009).

      Section 794.0115(6) addresses the DSFO Act’s mandatory minimum

sentencing provision as it relates to Florida’s general statutory sentencing

maximums:

            (6) Notwithstanding s. 775.082(3), chapter 958, any other law,
      or any interpretation or construction thereof, a person subject to
      sentencing under this section must be sentenced to the mandatory term
      of imprisonment provided under this section. If the mandatory
      minimum term of imprisonment imposed under this section exceeds
      the maximum sentence authorized under s. 775.082, s. 775.084, or
      chapter 921, the mandatory minimum term of imprisonment under this
      section must be imposed. If the mandatory minimum term of
      imprisonment under this section is less than the sentence that could be
      imposed under s. 775.082, s. 775.084, or chapter 921, the sentence
      imposed must include the mandatory minimum term of imprisonment
      under this section.

§ 794.0115(6), Fla. Stat. (2009). This mandatory minimum precludes eligibility

for discretionary early release (including gain-time), other than pardon, executive

clemency, or conditional medical release. § 794.0115(7), Fla. Stat. (2009).

      The trial court concluded that Williams’s mandatory minimum life sentence

was appropriate because the plain language of section 794.0115(2) “does not

                                         -4-
reflect any restriction on the length of the mandatory minimum that can be

imposed under it, other than stating it must be between 25 years and life

imprisonment,” and because the plain language of section 794.0115(6) provides

that the mandatory minimum term must be imposed if the mandatory minimum

exceeds the statutory maximum for the crime—which it did in this case.

        In reaching its conclusion, the trial court dismissed the Fifth District’s

decision in Wilkerson on the basis that it “provides no analysis of how it reached

its conclusion that a trial court cannot impose more than a 25-year mandatory

minimum on a second-degree felony.” The trial court also relied on Flowers v.

State, 69 So. 3d 1042, 1044 (Fla. 1st DCA 2011), in which the First District

concluded that the “25 to life” provision in Florida’s 10-20-Life statute permitted a

trial court to impose a mandatory minimum life sentence for a second-degree

felony. The trial court noted that Flowers reached its decision by applying this

Court’s decision in Mendenhall. And the trial court ultimately concluded that the

same analysis in Flowers and Mendenhall should apply when analyzing the DSFO

Act.3


      3. The trial court also referenced certain legislative committee reports that
supported the court’s conclusion. In 2003, the Legislature increased the mandatory
minimum under the DSFO Act from a then ten-year minimum to “25 years
imprisonment up to, and including, life imprisonment.” See ch. 2003-115, § 1, at
1-2, Laws of Fla. The trial court noted that the Senate committee reports contained
examples of what the new mandatory minimum would be for persons convicted of
second-degree felonies, and that those examples “reflect[ed] a mandatory

                                           -5-
      Williams appealed the trial court’s denial of his Motion to Correct Sentence.

On appeal, the First District upheld the trial court’s sentence, holding that the

DSFO Act provides the trial court with discretion to impose a mandatory minimum

life sentence regardless of the statutory maximum for the charged offense.

Williams, 189 So. 3d at 290. As did the trial court, the First District relied on the

plain language of section 794.0115 and on the district court’s previous decision in

Flowers. Id. at 289-90.

      As to the plain language of the DSFO Act, the First District noted that under

section 794.0115(2) and section 794.0115(6), a designated sexual felony offender

“must be sentenced to a mandatory minimum term of 25 years imprisonment up to,

and including, life imprisonment,” and the minimum sentence must be imposed

whenever that minimum exceeds the statutory maximum otherwise provided by

Florida law. Id. at 289 (quoting § 794.0115(2), Fla. Stat. (2009)). And according

to the First District, that mandatory minimum allows for any term between twenty-

five years and life. Id. at 289-90.

      The First District also relied on its previous decision in Flowers, which held

that the “25 to life” provision in the 10-20-Life statute authorized any mandatory




minimum of ‘25 to life.’ ” See, e.g., Fla. S. Comm. on Crim. Just., CS for SB 2172
(2003) Staff Analysis 8 (Apr. 10, 2003). But the trial court also recognized that
committee reports do not necessarily reflect legislative intent.


                                         -6-
minimum term between twenty-five years and life for a second-degree felony. Id.

at 290. Unlike the trial court, however, the First District did not mention the fact

that Flowers reached its decision by applying Mendenhall.

      In upholding Williams’s sentence, the First District disagreed with the Fifth

District’s conclusion in Wilkerson that the plain language of the DSFO Act

authorized only a twenty-five-year mandatory minimum when the underlying

crime had a fifteen-year statutory maximum. Id. at 289. The First District

determined that “the plain language of section 794.0115” instead supported the

conclusion that the “minimum mandatory sentence” is “any term between twenty-

five years and life in prison.” Id. The First District then certified conflict with

Wilkerson. Id. at 290.

      In Wilkerson, the defendant was similarly convicted of a second-degree

felony that generally carried a fifteen-year statutory maximum. See Wilkerson,

143 So. 3d at 463 (citing § 775.082, Fla. Stat. (2012)). The defendant was subject

to the DSFO Act’s mandatory sentencing provisions, and the trial court imposed a

life sentence with a mandatory minimum term of twenty-five years’ imprisonment.

Id. at 462. On appeal, the Fifth District reversed and remanded for resentencing,

holding that the life sentence was unauthorized and that the only sentence that

could be imposed was a twenty-five-year mandatory minimum sentence. Id. at

463. In so holding, the Fifth District relied on the plain language in subsection (6)


                                         -7-
of the DSFO Act which provided, in relevant part, that “[i]f the mandatory

minimum term of imprisonment imposed under this section exceeds the maximum

sentence authorized under s. 775.082, s. 775.084, or chapter 921, the mandatory

minimum term of imprisonment under this section must be imposed.” Id. (quoting

§ 794.0115(6), Fla. Stat. (2012)). The Fifth District determined that the term

“mandatory minimum” under the DSFO Act means twenty-five years. Id.

Consequently, because “the mandatory minimum under section 794.0[1]15

(twenty-five years) exceeds the maximum sentence authorized under section

775.082 (fifteen years), the mandatory minimum must be imposed.” Id. In

reaching its conclusion, the Fifth District made no mention of Mendenhall.

                                  II. ANALYSIS

      This certified conflict case involves a question of statutory interpretation,

which is a pure question of law that we review de novo. See Polite v. State, 973

So. 2d 1107, 1111 (Fla. 2007). The issue presented is whether Florida’s DSFO Act

provides trial courts with the discretion to impose a mandatory minimum anywhere

in the range of twenty-five years to life imprisonment, irrespective of the general

statutory maximum for the crime. As correctly noted by Judge Makar in his

concurring opinion below, an answer of “no” to this question could only be given

if we recede from Mendenhall. See Williams, 189 So. 3d at 290 (Makar, J.,

concurring).


                                        -8-
      Because of the similarities between the pertinent provisions in Florida’s

DSFO Act at issue in this case and those in Florida’s 10-20-Life statute at issue in

Mendenhall, we first present a comparison of the respective statutory provisions,

followed by an examination of Mendenhall.

                         DSFO Act vs. 10-20-Life Statute

      The DSFO Act imposes mandatory minimum sentencing for certain sexual

crimes committed under certain circumstances. § 794.0115, Fla. Stat. (2009). The

10-20-Life statute imposes mandatory minimum sentencing for certain crimes

committed by an offender while possessing or using a firearm. § 775.087, Fla.

Stat. (2004). The pertinent provisions in each law are strikingly similar, as shown

below.

                  I. Mandatory Minimum Sentencing Provisions

      In the DSFO Act, section 794.0115(2) contains the mandatory minimum

sentencing provision and provides that an offender convicted of one of the

referenced crimes and meeting certain other conditions “is a dangerous sexual

felony offender, who must be sentenced to a mandatory minimum term of 25 years

imprisonment up to, and including, life imprisonment.” § 794.0115(2), Fla. Stat.

(2009) (emphasis added).4


      4. In 2014, the Legislature amended the DSFO Act by increasing the
mandatory minimum term for offenses committed on or after October 1, 2014. See
ch. 2014-4, § 4, at 7, Laws of Fla. The DSFO Act now provides that a dangerous

                                        -9-
      Similarly, in the 10-20-Life statute, section 775.087(2)(a)3. contains the

mandatory minimum “25 to life” sentencing provision and provides that a

defendant who discharges a firearm causing death or great bodily harm while

committing an enumerated felony “shall be sentenced to a minimum term of

imprisonment of not less than 25 years and not more than a term of imprisonment

of life in prison.” § 775.087(2)(a)3., Fla. Stat. (2004) (emphasis added).

                II. Mandatory Minimums and Statutory Maximums

      The DSFO Act and the 10-20-Life statute also both address their respective

mandatory minimum sentencing provisions as they relate to the more general

statutory sentencing maximums provided elsewhere under Florida law.

      In the DSFO Act, section 794.0115(6) provides:

      Notwithstanding s. 775.082(3), chapter 958, any other law, or any
      interpretation or construction thereof, a person subject to sentencing
      under this section must be sentenced to the mandatory term of
      imprisonment provided under this section. If the mandatory minimum
      term of imprisonment imposed under this section exceeds the
      maximum sentence authorized under s. 775.082, s. 775.084, or
      chapter 921, the mandatory minimum term of imprisonment under this
      section must be imposed. If the mandatory minimum term of
      imprisonment under this section is less than the sentence that could be
      imposed under s. 775.082, s. 775.084, or chapter 921, the sentence
      imposed must include the mandatory minimum term of imprisonment
      under this section.



sexual felony offender “must be sentenced to a mandatory minimum term of 50
years imprisonment up to, and including, life imprisonment.” § 794.0115(2), Fla.
Stat. (2017). These amendments are not at issue in this case.


                                       - 10 -
§ 794.0115(6), Fla. Stat. (2009).

      In nearly identical fashion, section 775.087(2)(c) of the 10-20-Life statute

provides:

      If the minimum mandatory terms of imprisonment imposed pursuant
      to this section exceed the maximum sentences authorized by s.
      775.082, s. 775.084, or the Criminal Punishment Code under chapter
      921, then the mandatory minimum sentence must be imposed. If the
      mandatory minimum terms of imprisonment pursuant to this section
      are less than the sentences that could be imposed as authorized by s.
      775.082, s. 775.084, or the Criminal Punishment Code under chapter
      921, then the sentence imposed by the court must include the
      mandatory minimum term of imprisonment as required in this section.

§ 775.087(2)(c), Fla. Stat. (2004).

                                      Mendenhall

      In Mendenhall, we concluded that the mandatory “25 to life” provision in

the 10-20-Life statute gave trial courts “the discretion to impose a mandatory

minimum sentence anywhere in the range of twenty-five years to life under section

775.087(2)(a)(3), even if that sentence exceeds the statutory maximum provided

for in section 775.082.” Mendenhall, 48 So. 3d at 746. In reaching our

conclusion, we examined the various provisions of the 10-20-Life statute but

eventually relied primarily on the two provisions discussed above. Namely, we

noted that section 775.087(2)(a)3., which set forth the mandatory minimum for the

crime at issue, “clearly states” that the “convicted person shall be sentenced to a

minimum term of imprisonment of not less than 25 years and not more than a term


                                        - 11 -
of imprisonment of life in prison.” Id. at 748 (quoting § 775.087(2)(a)3., Fla. Stat.

(2004)). We also noted that section 775.087(2)(c) “makes reference to [the general

sentencing statute] and states that the mandatory minimum, when it exceeds the

statutory maximum, must be imposed.” Id. We interpreted the provisions to mean

that the trial court may impose a minimum term of imprisonment “anywhere in the

range of twenty-five years to life.” Id. at 746.

      We supported our reading of the 10-20-Life statute by examining certain

tenets of statutory construction in order to “resolv[e] any perceived conflict

between the statutory maximum in the general sentencing statute and the

mandatory minimum range of twenty-five years to life.” Id. at 748 (emphasis

added). We primarily focused on the principle of statutory construction that the

more specific provision controls over the general provision, finding that the more

specific mandatory minimum provision controlled over the general provision

regarding sentencing maximums. Id. We also noted the “elementary principle of

statutory construction that significance and effect must be given to every word,

phrase, sentence, and part of the statute if possible, and words in a statute should

not be construed as mere surplusage.” Id. at 749 (quoting Sch. Bd. of Palm Beach

Cnty. v. Survivors Charter Sch., Inc., 3 So. 3d 1220, 1233 (Fla. 2009)). In doing

so, we determined that adopting the defendant’s interpretation of the statute would

render the following words in the mandatory minimum provision meaningless and


                                        - 12 -
mere surplusage: “and not more than a term of imprisonment of life in prison.” Id.

Lastly, we examined the statement of legislative intent in the act that created the

10-20-Life statute in 1999, id. at 749-50 (examining ch. 99-12, at 537, Laws of

Fla.), and concluded that our interpretation of the statute effectuated the

Legislature’s “unambiguous intent to punish offenders who possess or use firearms

‘to the fullest extent of the law,’ ” id. at 749 (quoting § 775.087(2)(d), Fla. Stat.

(2004)).

                           Hatten Reaffirms Mendenhall

      We recently reaffirmed Mendenhall in no uncertain terms in Hatten v. State,

203 So. 3d 142 (Fla. 2016). In Hatten, we again addressed the 10-20-Life statute,

but in a slightly different context. There, the defendant was convicted of, among

other things, a first-degree felony for which the statutory maximum was thirty

years’ imprisonment. Id. at 143, 145.5 The trial judge sentenced the defendant

under the 10-20-Life statute to a term of forty years, with a mandatory minimum of

twenty-five years. Id. at 143. The defendant appealed, arguing that the sentence

was illegal because the forty-year term exceeded the statutory maximum of thirty

years. Id. The First District affirmed, relying on its previous decision in Kelly v.

State, 137 So. 3d 2, 6-7 (Fla. 1st DCA 2014), in which the district court held that



       5. The statutory maximum for the offense in Mendenhall was similarly
thirty years’ imprisonment. See Mendenhall, 48 So. 3d at 750.


                                         - 13 -
“circuit courts in the First District may, pursuant to [the 10-20-Life statute],

impose a sentence in addition to its selected mandatory minimum sentence without

regard to whether additional statutory authority for such an additional sentence

exists.” Hatten v. State, 152 So. 3d 849, 850 (Fla. 1st DCA 2014) (alteration in

original) (quoting Kelly, 137 So. 3d at 6-7). The First District also certified

conflict with various decisions from the Second, Fourth, and Fifth Districts “which

held that the trial court may not impose a sentence in excess of 30 years for a first-

degree felony under the 10-20-Life statute when the court imposes a mandatory

minimum term of less than 30 years.” Id. at 850 & nn.2-4.

      On review, we quashed the First District’s decision and remanded for

resentencing, holding that “additional statutory authority is required” in order for a

trial court to be able to add a term of years in addition to the mandatory minimum

selected by the trial court. Hatten, 203 So. 3d at 146. In doing so, we made

multiple references to Mendenhall, unequivocally reaffirming that decision. For

example, we noted as follows:

      This Court in Mendenhall, 48 So. 3d at 742, clarified the issue of
      “whether the mandatory minimum terms of twenty-five years to life
      provide the trial judge with discretion to impose a mandatory
      minimum of twenty-five years to life without regard to the statutory
      maximum for the crime contained in section 775.082, Florida Statutes
      (2004).” And this Court expressly “conclude[d] that the trial court has
      discretion under section 775.087(2)(a)(3) to impose a mandatory
      minimum of twenty-five years to life, even if that mandatory
      minimum exceeds the statutory maximum provided for in section
      775.082.” Id.

                                         - 14 -
Id. at 145 (alteration in original). We also noted in Hatten that “the trial court

could have imposed the total 40-year sentence as a mandatory minimum sentence

pursuant to the 10-20-Life statute, even though it would exceed the 30-year

maximum under the general sentencing statute, pursuant to Mendenhall.” Id. at

145-46. Finally, we noted that “Mendenhall clarified that the 10-20-Life statute

prevails over the general sentencing maximums.” Id. at 146.

      In short, Mendenhall makes clear that the “25 to life” provision in the 10-20-

Life statute provides trial courts with discretion in imposing a mandatory minimum

anywhere in the range of twenty-five years to life, even if that mandatory

minimum exceeds the statutory maximum for the crime. And Hatten makes clear

that the same “25 to life” provision does not also provide trial courts with

discretion to impose a sentence greater than the mandatory minimum selected by

the trial court—instead, doing so requires “additional statutory authority.” Id.

                         Applying Mendenhall and Hatten

      Because we see no compelling reason to recede from Mendenhall and to

interpret the “25 to life” provision in the DSFO Act differently than we interpreted

the similar “25 to life” provision in the 10-20-Life statute, we hold that section

794.0115, Florida Statutes (2009), authorizes trial courts to impose a mandatory

minimum sentence anywhere in the range of twenty-five years to life, even if that

sentence exceeds the maximum under the general sentencing statute.


                                         - 15 -
      In the instant case, the trial court sentenced Williams under the DSFO Act to

a mandatory minimum life sentence for a second-degree felony that generally

carried a fifteen-year statutory maximum. In upholding the sentence, the First

District interpreted the “25 to life” provision in the DSFO Act consistently with

Mendenhall. See Williams, 189 So. 3d 288. Accordingly, we approve the First

District’s decision.

      In Wilkerson, the trial court sentenced the defendant under the DSFO Act to

a life sentence with a mandatory minimum term of twenty-five years’

imprisonment for a second-degree felony that carried a fifteen-year statutory

maximum. On appeal, the Fifth District correctly concluded that the life sentence

was unauthorized but did so for the wrong reasons. Namely, the Fifth District

erroneously held that the DSFO Act authorizes only a mandatory minimum term of

twenty-five years whenever the general statutory maximum for the crime is less

than twenty-five years. See Wilkerson, 143 So. 3d at 463. This holding, which the

Fifth District reached without mentioning Mendenhall, cannot be reconciled with

this Court’s jurisprudence. In short, under the DSFO Act, the trial court in

Wilkerson had the discretion to impose a mandatory minimum anywhere in the

range of twenty-five years to life. See Mendenhall, 48 So. 3d at 742. But once the

trial court selected the mandatory minimum of twenty-five years, additional

statutory authority was required for the trial court to be able to add a term of years.


                                         - 16 -
See Hatten, 203 So. 3d at 146. Because the trial court had no such additional

statutory authority, the life sentence imposed by the trial court was unauthorized.

                               III. CONCLUSION

      For the reasons set forth above, we approve the First District’s decision in

Williams. We also disapprove the Fifth District’s holding in Wilkerson that the

“25 to life” provision in section 794.0115, Florida Statutes (2012), does not

authorize trial courts to impose a mandatory minimum sentence anywhere in the

range of twenty-five years to life regardless of the general statutory maximum for

the crime.

      It is so ordered.

LABARGA, C.J., and LEWIS, POLSTON, and LAWSON, JJ., concur.
QUINCE, J., dissents with an opinion, in which PARIENTE, J., concurs.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION AND,
IF FILED, DETERMINED.

QUINCE, J., dissenting.

      The result of the majority’s continued acceptance of the legal fiction created

in Mendenhall is a legal system where a defendant who is twice convicted of a

second-degree felony, as in this case, is authorized to receive a harsher sentence

than one who is repeatedly convicted of attempted murder, see § 775.082(3)(d),

Fla. Stat. (2009). Surely this draconian and absurd outcome was not intended by

the Legislature when it enacted the DFSO Act. Accordingly, I dissent.


                                        - 17 -
      Although the parties argue that Mendenhall is controlling here, I cannot

agree that Mendenhall is applicable under these circumstances. I believe that the

language of the DFSO Act and the 10-20-Life statute are distinct enough to

provide a different outcome. Unlike the 10-20-Life statute, the DFSO Act does not

purport to supply the minimum sentence a defendant sentenced under the act shall

receive. Compare § 794.0115(2), Fla. Stat. (2009) (providing that a DFSO

offender “must be sentenced to a mandatory minimum term of 25 years

imprisonment up to, and including, life imprisonment.” with § 775.087(2)(a)(3),

Fla. Stat. (2009) (providing that defendants who discharge firearms during the

commission of enumerated crimes “shall be sentenced to a minimum term of

imprisonment of not less than 25 years and not more than a term of imprisonment

of life in prison.”). Section 794.0115(6), Florida Statutes, provides that a term of

imprisonment imposed under this section that is “less than the sentence that could

be imposed under section 775.082, section 775.084, or chapter 921 . . . must

include the mandatory minimum term of imprisonment under this section.” There

is no reason for this language to be included if the Legislature believed that a

minimum mandatory life sentence could be imposed. Unlike the 10-20-Life law,

where multiple levels of offense exist, the DFSO Act provides one statutorily

enhanced minimum mandatory. Accordingly under the majority’s reasoning, the

language of section 794.0115(6), which provides for an occasion in which the


                                        - 18 -
statutory minimum mandatory is less than the otherwise authorized sentence, is

meaningless. As reasoned in Mendenhall, “to adopt [this] interpretation of the

statute would render the phrase [‘If the mandatory minimum term of imprisonment

under this section is less than the sentence that could be imposed under s. 775.082,

s. 775.084, or chapter 921, the sentence imposed must include the mandatory

minimum term of imprisonment under this section.’] meaningless and mere

surplusage.” Mendenhall, 48 So. 3d at 749. Yet, the majority here has no problem

ignoring the plain language of the statute to extend the holding of Mendenhall to

this case where the statute differs.

      Furthermore, I agreed with Justice Pariente in 2010 that Mendenhall was

wrongly decided. Mendenhall, 48 So. 3d at 751-55 (Pariente, J., dissenting). In

addition to her reasoning there that statutes providing for mandatory minimum

sentences do not “always trump the statutory maximums in other statutes,” id. at

751, I would explicitly hold that where the lower term in a range of years provided

as a statutory minimum mandatory sentence exceeds the statutory maximum for an

offense the plain language of the DFSO authorizes only that the lower number be

applied. The range provided by the Legislature exists to provide an enhancement

to crimes where the statutory maximum may already exceed twenty-five years, not

to create mandatory minimum life sentences for crimes that are otherwise subject

to ten- or fifteen-year sentences.


                                       - 19 -
      Because I would find that the statutory maximum cannot be exceeded unless

the minimum sentence under the DSFO is higher than the sentence otherwise

authorized, I respectfully dissent.

PARIENTE, J., concurs.

Application for Review of the Decision of the District Court of Appeal – Certified
Direct Conflict of Decisions

      First District - Case No. 1D15-5716

      (Alachua County)

Rocco J. Carbone, III, Eakin & Sneed, Atlantic Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Trisha Meggs Pate, Bureau Chief, and
Michael McDermott, Assistant Attorney General, Tallahassee, Florida,

      for Respondent




                                      - 20 -